Title: Monday. June 24. 1771.
From: Adams, John
To: 


       Reached Portsmouth with Lowell, and walked half an Hour with him on the Town House Floor, with Mr. Livius and Mr. Jona. Warner, &c. Put up at Tiltons, and intend to visit the Governor this afternoon.
       Had a good deal of Chat with Lowell on the Road. He practises much in New Hampshire, and gave me an Account of many strange Judgments of the Superior Court at Portsmouth—that an Infant, if allowed to trade by his Parents, is bound by his Contract, &c. And he gave me an Account also of the Politicks of the Province. A Controversy is arising or has arisen in the Wentworth Family. The old Governor by his Will gave all his Estate to his Wife, and she is since married to one Michael Wentworth, which has a little disappointed the Governor, and he not long since asked the Advice of his Council whether he might not reassume the Lands which were formerly granted by the late Governor to himself, or at least reserved to himself, in each Grant of a Township, and grant them over again to a 3d. Person from whom he might take a Conveyance of them to himself. All the Council except Livius, advised him to the Reassumption, He having laid before them the Opinion of S. Fitch of Boston, that the Governor could not grant Land to himself. Livius dissented and entered his Protest and gave his Reasons, for which the Governor has displaced him, as a Judge of one of their Courts.
       At Tiltons in Portsmouth I met with my Cousin Joseph Adams, whose Face, I was once as glad to see as I should have been to see an Angel. The Sight of him gave me a new feeling. When he was at Colledge, and used to come to Braintree with his Brother Ebenezer, how I used to love him. He is broken to Pieces with Rheumatism and Gout now. To what Cause is his Ruin to be ascribed?
       After Dinner a Gentleman came to Tiltons to enquire me out, and it proved to be Mr. Pickering a Lawyer. He treated me with great Politeness, and seems a very sensible and well accomplished Lawyer.
       After Dinner rode to York and put up at Ritchies, with Lowell and Bradbury.
      